Citation Nr: 0720977	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-26 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas but is not 
manifested by total occupational and social impairment.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
an evaluation of 70 percent, but not greater, for service-
connected PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in December 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Although the December 2003 letter did not notify the veteran 
as to the appropriate effective date to be assigned, the 
Board finds that this is harmless error as once the RO 
establishes the effective date of the 70 percent rating for 
PTSD, the veteran will have the opportunity to appeal that 
decision.

The veteran's service medical records and identified VA 
medical treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The veteran was also accorded VA examinations in January 2004 
and June 2005. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The June 2005 VA examination report is thorough and supported 
by VA outpatient treatment records.  The examination in this 
case is adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

Based on the analysis of the evidence as outlined below, the 
Board finds that by resolving all doubt in the veteran's 
favor, the evidence supports a rating of 70 percent.

The veteran's service-connected post-traumatic stress 
disorder is evaluated under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130 (2006).  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.   
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The current 50 percent disability rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).  Id.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The findings of record indicate that the veteran's PTSD 
symptoms match rating criteria for a 50 percent rating 
(impairment in memory, disturbance of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships) and rating criteria for a 70 
percent rating (suicidal ideation, near continuous 
depression, impaired impulse control, difficulty in adapting 
to stressful circumstances, and inability to establish and 
maintain effective relationships). 

VA outpatient treatment records from January 2004 to April 
2005 indicate that the veteran has consistently experienced 
depression, restricted range of affect, remote suicidal 
ideation and homicidal ideation, problems with concentration, 
sleep impairment, intrusive thoughts, flashbacks, nightmares, 
and irritability; the veteran has, at times, experienced 
anxiety, olfactory hallucinations, and memory impairment.  
Global Assessment Functioning (GAF) scores assigned during VA 
outpatient treatment from January 2004 to April 2005 range 
from 45 to 55.  

A VA examination was conducted in January 2004.  The veteran 
reported that he worked full time as a network engineer from 
the mid 1990s until the company went out of business in 2001; 
he then worked with another company as a network engineer for 
one year and five months but lost the job in May 2002 due to 
poor work performance and functioning including not being 
able to "stay focused," making many mistakes, and failing 
or forgetting to do various tasks.  The veteran had much 
difficulty finding employment after that and had only brief 
jobs for a few days at a time with various companies.  The 
veteran also reported that he taught a computer class.

The veteran reported six marriages and six divorces, living 
alone, and having no friends with the exception of new 
friends in the American Legion.  The veteran reported having 
relationships with his parents and daughter but was 
apparently alienated from his son.  The veteran reported that 
he had had a positive social network when he was on a 
barbecue team but was kicked off the team two years prior for 
the way he was treating the women.  The veteran reported 
that, since that time, he had been excluded and alienated 
from his friends and social network.  He denied suicide 
attempts but admitted that there were several occasions when 
he had strong feelings of wanting to attack or assault 
specific individuals.

Mental status examination demonstrated no evidence of 
psychiatric symptoms or impairment of thought processes, 
although the veteran described marked attention and 
concentration difficulties.  His behavior was noted to be 
appropriate, and his personal hygiene and grooming appeared 
to be adequate.  The examiner noted that the veteran appeared 
tense, distressed, and mildly agitated.  The veteran admitted 
occasional suicidal ideation but denied any suicidal intent 
or plan.  He also admitted homicidal ideation during episodes 
of extreme anger in conflict situations.  Memory functioning 
appeared generally intact, although it was noted that the 
veteran did have some difficulty remembering date ranges or 
time periods of some events in his life.  He also complained 
of short-term memory difficulties.  He described having a 
depressed mood much of the time and expressed feelings of 
discouragement related to his current life situations and the 
future.  The veteran described sleep disturbances consisting 
of insomnia at times and excessive sleeping at other times.  
The veteran reported no problems related to impulse control.

The veteran described vivid flashbacks accompanied by 
olfactory hallucinations and emotional numbness, recurrent 
and intrusive memories, and nightmares two to three times per 
month.  The veteran demonstrated restricted range of affect, 
avoidance of conversations or stimuli that remind him of 
Vietnam experiences, exaggerated startle response at times, 
hypervigilance, social discomfort and detachment from others 
with the exception of family and American Legion friends.  
The examiner noted that since the last examination, the 
veteran had experienced an increase in his PTSD symptoms and 
functional impairment and that he had declined further in his 
social and occupational functioning.  The veteran noted that 
he had been unable to maintain a marital relationship or 
friendships.  

The examiner diagnosed chronic PTSD with depressive symptoms 
and assigned a GAF of 45 reflecting serious chronic PTSD 
relation to his history of combat in Vietnam accompanied by 
depressive symptoms and marked impairment in social and 
occupational function which had apparently declined 
significantly in the past several years such that he had been 
unable to maintain stable employment, had yet another 
divorce, and had lost most of his friends.   

A VA examination was conducted in June 2005.  The veteran 
reported frequent flashbacks and intrusive memories, and 
experiences weird dreams, night sweats, and wakes up yelling.  
The veteran reported suicidal ideation without intent.  The 
veteran described that he had been unable to keep jobs 
because he either lost his temper and left or was not called 
back.  He reported difficulty being in crowds.  

The veteran reported working on computers as an independent 
contractor.  He described that he had difficulty working 
around others, sometimes lost his temper, and had homicidal 
ideation without intent.  The veteran noted that he had a 
good relationship with his daughter, but had an estranged 
relationship with his son.  He described having 
acquaintances, but noted that his previous friends did not 
want to be around him.  The veteran reported that his support 
network consisted of his family, including his parents.  The 
veteran reported difficulty attending religious services 
without having flashbacks, difficulty controlling his temper, 
and experiencing suicidal ideation without attempt.  The 
veteran reported difficulty concentrating causing him to make 
some mistakes or forgetting some details while working.  He 
also reported difficulty being in crowd and stated that he 
was unable to attend social events or leisure functions.  The 
veteran was noted to feel depressed about being unable to 
maintain a stable relation and experiencing frequent 
flashbacks and intrusive memories.

Mental status examination demonstrated that he was oriented, 
that he maintained good eye contact, and that his speech was 
normal.  The veteran's thought process was noted to be goal 
directed and his thought content was noted to be without 
hallucinations and suicidal or homicidal ideation.  The 
veteran demonstrated appropriate behavior.  The examiner 
noted that the veteran may go a few days without maintaining 
his personal hygiene.  There was no obsessive or ritualistic 
behavior.  Panic attacks were noted a couple of times per 
month.  The veteran demonstrated depressed or anxious mood.  
The examiner also noted sleep impairment, nightmares, 
intrusive memories, frequent flashbacks, intense 
psychological distress at exposure to cues, avoidance of 
trauma-related stimuli, and hyperarousal.

The examiner diagnosed chronic PTSD and assigned a GAF of 45 
due to PTSD (suicidal ideation, few to no friends, unable to 
keep stable employment, circumstantial speech, panic attacks, 
conflicts with co-workers when he has projects, depressed 
mood, difficulty sleeping, and anxiety).      

As noted above, GAF scores assigned during VA outpatient 
treatment range from 50 to 55.  GAF scores of 45 were 
assigned at the VA examinations in January 2004 and June 
2005.  A GAF score is highly probative as it relates directly 
to the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupation, or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 51-60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with co-workers).  

While the record indicates periodic fluctuation of PTSD 
symptoms and GAF scores, in whole, the veteran has relatively 
continually displayed symptoms indicative of deficiencies in 
occupational and social impairment in most areas specified by 
the rating schedule, including suicidal and homicidal 
ideation, near continuous depression, impaired impulse 
control, difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective work 
relationships.
Although the evidence indicates that the veteran maintains an 
ability to maintain family relationship, there is evidence 
that the veteran feels social discomfort and detachment.  In 
addition, the medical evidence indicates that the veteran has 
marked diminished interest and participation in significant 
activities.  

Therefore, the Board finds that the veteran's symptoms exceed 
the criteria for the 50 percent rating and more nearly 
approximate the criteria for the 70 percent rating.  However, 
they do not approach the severity contemplated for the 100 
percent rating.  As set forth above, the criteria for a 100 
percent rating are met when the veteran experiences total 
occupational and social impairment, which is clearly not 
demonstrated in this case.  

There has never been any indication of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation as to 
time or place, or memory loss for names of close relative, 
own occupation or own name.    

Upon consideration of all of the relevant current evidence of 
record, and resolving all doubt in favor of the veteran, the 
Board finds that the veteran's PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas; but is not manifested by total occupational and social 
impairment.

Accordingly, the record supports a grant of a 70 percent 
rating for PTSD, but no higher. 


ORDER

Entitlement to an evaluation of 70 percent, but not greater, 
for PTSD is granted subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


